€
Case $:19-cv-01 74a NED SE RTES DISTRICT COURT 1 of 3 rege 155
ORIGINAL FOR THE NORTHERN DISTRICT OF TEXAS Bape saeat

  

AMENDED corMPLiAw’ HAUG 29. py 2: 4s

Plaintiff

* 2~\4ev-ine vi
B S6rasittlic BRBLENCE cASE cEWIG Rs Civil Action No.

NEPYoRK LPO, OBER, ExcELSToR icd DENY , FRIGcoPOELIcE DEPART

Defendant
\ARESTEW STEW ART) O'S. DEPARTHENRT of Hote LAWD SECORTTY \@esr

CONCENTRAYA, HEALTH HARKETS  GPRI WIHOPELO , Raw CAR BLLION
fl CENTER LAPPLE _AWPRaTD COMPLAINT GHADL , BEST Boy MAvITHA GE NIL PAU

RAS
—-D1S A TERRTOST ATTAc'IA WAPPEWED Om HAwoGwa oe
Dev ARK TIONT (TRAVEE Ravly Kucdal Ravt BY PEOPLE
RROOND onct Ske BecAneE CIVEDEW OM re\relroiS
TAM

 

Loc crores:

TSWeke- Keg Zewmoce) mangmernldmne ome
20 N@so Wein Lite lee accllceagues Tr new Wore Ulee

* Attach additional pages as needed.

 

 

 

Date oe\ TAI VAG

Signature Ot e120 mone

PrintName WHANOEHWA DEVA BAKO?
Address a2ase LeERAmas RD + 2161

City, State, Zip _ § FRrace, TewihS sealy

Telephone HIG _-@Qnk- Harel
| :19-cv- -N- nt11 Filed 08/29/19 Page 2of3 PagelD 156
*Mdar SYS N-BT Document g

DEFENDANT - © WCE STOR AcAnent

— _FRRere Bure Dearne
~ _KRPrstew STEW ART

—Ane. DePa QTM ENT
— Rest Ruy

Sn -ciws TRA

— GreD wr Do Het

— AAT THA GH OPALLT

Or Here LA pd SHoRDTy

 

 

 

 

RAN GPutoepaiey
—_SAQNTHA THARELL a.

 

 

 

 

 

 

— PRAVEEN WaReuan

— You Tore

 

 

—_ANMDRETH
— APPL TE

= DeNeerp

—

c NU telewee CASS Cc EWTSRS
NEWNoRR ¢ OAS CON PANY
—HotlAw & RAOT
= CPE - CARROL Taw Tx

—_ CRS - USvct SUTUG TX

 

= DPPe — LEW UPL Le ity
—BDacus Qaeton

—CHDADA NARTPA,

— ANTTA LAt

— KROGER AT CERAM AWD Legacy
— CARE PUITE

f apovacy cane

 
eID 157
3:19-cv-01743-N-BT Document 11 Filed 08/29/19 Page3of3 Pag
*A ditional Page(s)

<ATS KATSEAN EC
Totty KoOHAR Bar
KEL Sains Proc Hep

ARTHOR HoRRay DAyoce SODLo PtLaws
DAW KeEuey

CYARLTE Oce

Flo etna (Eons Tan PERspag Tenn)

LE Rano RPOGE APARTME TC
NIVEA LADE Rice

PRE &SE AT Law unr: ERD Sco , Texas

TExac ANO PREC Ry Tea, HCEPITAL [EQ
SEAY RE HaAUpopAL CENTER
TEXAS SPRING pocep cE STER
HEDD

 

 

 

CAL CPT OF ERD ER
CA8K LARD ROH AUTeS RAL BHEALTH
RAYLOR teary MEDDc AL CopteR RARGo ER.
CARRELUTONS SPRING LOD CewteR
Hage Rows er
Sete AL oy KIMARO
NTRHALA Hols
CPRO_D IER won Oey.
—#F Ves Tan
DEW Coopety COORT
WILLTAH Bears
DALYED Doriw Sew
PRABAS ST|@MA CERRER
